Citation Nr: 1118581	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-36 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran has basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin


INTRODUCTION

The Veteran served on active duty from July 1996 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in April 2008.  A copy of the transcript is associated with the education folder.

The Board had remanded the claim in August 2008 and again in June 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Chapter 30 of Title 38, U.S. Code sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001-3012 (West 2002 & Supp. 2010).  A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, such as the Veteran here, serve at least three continuous years of active duty.  See 38 U.S.C.A. § 3011(a)(1)(A) (West 2002 & Supp. 2010); 38 C.F.R. § 21.7042(a)(1)-(2) (2010).

However, an individual who does not meet the service requirements may be eligible for basic educational assistance when he or she is discharged or released from active duty for certain specified reasons.  Specifically, that individual may nevertheless be entitled if she was discharged or released from active duty (1) for a service-connected disability; (2) for a nonservice-connected pre-existing medical condition; (3) for hardship (discharge or release under 10 U.S.C.A. § 1173); (4) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty (5) for the convenience of the Government after serving 30 months of an at least three-year enlistment; (6) or involuntarily for the convenience of the Government as a result of a reduction in force.  38 U.S.C.A. § 3011(a)(1)(A) (ii); 38 C.F.R. § 21.7042(a).

The Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) and information from DOD show that the Veteran's initial enlistment term was for 4 years, but he was discharged after 32 months and 3 days of active service.  His service was honorable.  The separation code was LHJ, and the separation authority was AR 635-200, CHAP 13.  The narrative reason for separation was "Unsatisfactory Performance."

The Veteran's application for VA educational benefits (VA Form 22-1990) under the Montgomery GI Bill (MGIB) was received in May 2007.

At his video conference hearing in April 2008, the Veteran testified that while in service, he experienced domestic problems that led to being depressed.  He stated that he was hospitalized for over two weeks in Landstuhl, Germany, for treatment of his depression.  He further testified that he believed his performance was determined to be unsatisfactory because he could not pass a physical performance test.  His depression and his prescribed medications reportedly made it very difficult to concentrate during service.

In the Board's remand order issued in August 2008, the Board instructed that RO to obtain the Veteran's complete service treatment records and service personnel records and associate them with the educational benefits folder.  It was also stated that if a regular VA disability folder existed, that folder should also be associated with the education benefits folder.  A notation by the RO indicates that it was determined that no Compensation and Pension claims file existed. The RO subsequently obtained service medical records, but the service personnel records were not obtained.    

In June 2010, the Board again remanded the matter for the purpose of obtaining the Veteran's service personnel records.  The RO subsequently contacted the Department of Defense but was advised that they had nothing on file except the DD 214.  It was noted that the records could be ordered by the Veteran from the National Archives.  No effort was made by the RO to obtain the records from the National Archives.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the National Archives and Records Administration and obtain a copy of the appellant's service personnel records (his 201 file).  Of particular interest are any documents in the 201 file that discuss the appellant's early discharge from service and any information given to him concerning the discharge (to include any privileges or benefits he could forfeit by accepting an early-out).  All documents received should be included in the file for review.

2.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2009); see also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Thereafter, the AMC/RO should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  The SSOC should specifically and in detail discuss any reasoning used in deciding the appellant's claim.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


